UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1605



PATRICIA ECKSTEIN WEBB,

                                               Plaintiff - Appellant,

          versus


JAMES B. HUNT, JR.; RUFUS L. EDMISTEN; REAGAN
HALE WEAVER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-97-160-7-BR)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia Eckstein Webb, Appellant Pro Se. David Roy Blackwell, As-
sistant Attorney General, Raleigh, North Carolina; David Scott
Wisz, Patricia Pursell Kerner, BAILEY & DIXON, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing her

civil action for failure to state a claim upon which relief may be

granted. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Webb v. Hunt, No. CA-97-160-7-BR

(E.D.N.C. Mar. 17, 1998). We deny Appellant’s motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2